    Case 8:19-cv-02710-PX-PAH-ELH Document 141 Filed 12/17/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


 LA UNIÓN DEL PUEBLO ENTERO, et al,

                      Plaintiffs,

             v.                                        Case No. 8:19–cv–02710–PX–PAH–ELH

 DONALD J. TRUMP, in his official
 capacity as President of the United States, et
 al.,

                      Defendants.


                           JOINT MOTION TO MODIFY SCHEDULE

        The Parties hereby jointly move this Court to: (i) enter Plaintiffs’ Third Amended

Complaint on or before January 31, 2021; and (ii) vacate the December 22, 2020, deadline for

Defendants to respond to Plaintiffs’ Second Amended Complaint, see Letter Order, ECF No. 139

at 1.

        In support of this request, the Parties state as follows:

        1.        Plaintiffs filed their Second Amended Complaint on August 13, 2020. ECF No.

98. On August 17, 2020, the Court “informally stayed Defendants’ response to the [Second]

Amended Complaint.” See ECF No. 139 at 1. On December 8, 2020, the Court entered a Letter

Order that, among other things, ordered Defendants “to answer or otherwise respond to the

Second Amended Complaint by no later than December 22, 2020.” Id. (emphasis omitted).

        2.        Plaintiffs have informed Defendants that Plaintiffs intend to amend their Second

Amended Complaint, and Defendants consent to such amendment. Before trial, “a party may

amend its pleading . . . with the opposing party’s written consent.” Fed. R. Civ. P. 15(a)(2); see

6 Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 1490 (3d ed. 2020)
    Case 8:19-cv-02710-PX-PAH-ELH Document 141 Filed 12/17/20 Page 2 of 3



(with written consent, “[t]he pleader’s right to amend is not subject to the court’s discretion and

the court must permit the amendment to be filed”).

       3.      Plaintiffs’ Third Amended Complaint will supersede their Second Amended

Complaint. See, e.g., Young v. City of Mount Ranier, 238 F. 3d 567, 572 (4th Cir. 2001) (“As a

general rule, an amended pleading ordinarily supersedes the original and renders it of no legal

effect.”) (internal quotation marks omitted). Accordingly, the Parties submit that the December

22, 2020, deadline for Defendants to respond to Plaintiffs’ Second Amended Complaint should

be vacated.

       4.      The Parties propose that Plaintiffs file their Third Amended Complaint on or

before January 31, 2021. The Parties will meet and confer for the purposes of proposing a

briefing schedule to the Court.

       5.      A proposed order is attached.

       WHEREFORE, the Parties respectfully request that the Court: (i) enter Plaintiffs’ Third

Amended Complaint on or before January 31, 2021; and (ii) vacate the December 22, 2020,

deadline for Defendants to respond to Plaintiffs’ Second Amended Complaint.




                                                 2
   Case 8:19-cv-02710-PX-PAH-ELH Document 141 Filed 12/17/20 Page 3 of 3



DATED: December 17, 2020                       Respectfully submitted,

By /s/ Terry Ao Minnis                         JEFFREY BOSSERT CLARK
ASIAN AMERICANS ADVANCING                      Acting Assistant Attorney General
JUSTICE | AAJC
John C. Yang (IL Bar No. 6210478)*             DIANE KELLEHER
Niyati Shah (NJ Bar No. 026622005)             Assistant Director, Federal Programs
Terry Ao Minnis (MD Bar No. 20547)º            Branch
Eri Andriola (NY Bar No. 5510805)º
1620 L Street, NW, Suite 1050                  /s/ Elliott M. Davis
Washington, DC 20036                           STEPHEN EHRLICH
Phone: (202) 815-1098                          ELLIOTT M. DAVIS
Facsimile: (202) 296-2318                      Trial Attorneys
                                               United States Department of Justice
MEXICAN AMERICAN LEGAL DEFENSE                 Civil Division, Federal Programs Branch
AND EDUCATIONAL FUND                           1100 L Street, N.W.
Thomas A. Saenz (CA Bar No. 159430)º           Washington, DC 20005
Nina Perales (TX Bar No. 24005046)º            Tel.: (202) 514-4336
Andrea Senteno (NY Bar. No. 5285341)º          Email: elliott.m.davis@usdoj.gov
Tanya G. Pellegrini (CA Bar No. 285186)º
Daniel A. Hatoum (TX Bar No. 24099136)º        Counsel for Defendants
1016 16th Street NW, Suite 100
Washington, DC 20036
Phone: (202) 293-2828
Facsimile: (202) 293-2849

WILMER CUTLER PICKERING
HALE AND DORR LLP
Debo P. Adegbile (NY Bar No. 2699742)
Jamie S. Dycus (NY Bar No. 4523569)
Alan E. Schoenfeld (NY Bar. No. 4500898)
7 World Trade Center
250 Greenwich Street
New York, NY 10007
Phone: (212) 230-8800
Facsimile: (212) 230-8888

* Pro hac vice application forthcoming
º Not admitted in DC.




                                           3
